Exhibit UNITED STATES DEPARTMENT OF THE TREASURY 1500 PENNSYLVANIA AVENUE, NW WASHINGTON, D.C. Dear Ladies and Gentlemen: The company set forth on the signature page hereto (the “Company”)intends to issue in a private placement the number of shares of a series of its preferred stock set forth on Schedule A hereto (the “Preferred Shares”)and a warrant to purchase the number of shares of its common stock set forth on Schedule A hereto (the “Warrant”and, together with the Preferred Shares, the “Purchased Securities”)and the United States Department of the Treasury (the “Investor”)intends to purchase from the Company the Purchased Securities. The purpose of this letter agreement is to confirm the terms and conditions of the purchase by the Investor of the Purchased Securities. Except to the extent supplemented or superseded by the terms set forth herein or in the Schedules hereto, the provisions contained in the Securities Purchase Agreement – Standard Terms attached hereto as Exhibit A (the “Securities Purchase Agreement”)are incorporated by reference herein.Terms that are defined in the Securities Purchase Agreement are used in this letter agreement as so defined.In the event of any inconsistency between this letter agreement and the Securities Purchase Agreement, the terms of this letter agreement shall govern. Each of the Company and the Investor hereby confirms its agreement with the other party with respect to the issuance by the Company of the Purchased Securities and the purchase by the Investor of the Purchased Securities pursuant to this letter agreement and the Securities Purchase Agreement on the terms specified on Schedule A hereto. This letter agreement (including the Schedules hereto) and the Securities Purchase Agreement (including the Annexes thereto) and the Warrant constitute the entire agreement, and supersede all other prior agreements, understandings, representations and warranties, both written and oral, between the parties, with respect to the subject matter hereof.This letter agreement constitutes the “Letter Agreement” referred to in the Securities Purchase Agreement. This letter agreement may be executed in any number of separate counterparts, each such counterpart being deemed to be an original instrument, and all such counterparts will together constitute the same agreement.Executed signature pages to this letter agreement may be delivered by facsimile and such facsimiles will be deemed as sufficient as if actual signature pages had been delivered. * * * UST Sequence Number: 189 In witness whereof, this letter agreement has been duly executed and delivered by the duly authorized representatives of the parties hereto as of the date written below. UNITED STATES DEPARTMENT OF THE TREASURY By: /s/ Neel Kashkari Name: Neel Kashkari Title: Interim Assistant Secretary for the Office of Financial Stability NATIONAL PENN BANCSHARES, INC. By: /s/ Glenn E. Moyer Name: Glenn E. Moyer Title: President and CEO Date:December 12, 2008 UST Sequence Number: 189 EXHIBIT A SECURITIES PURCHASE AGREEMENT STANDARD TERMS UST Sequence Number: 189 TABLE OF CONTENTS Page Article I Purchase; Closing 1.1 Purchase 1 1.2 Closing. 2 1.3 Interpretation 4 Article II Representations and Warranties 2.1 Disclosure. 4 2.2 Representations and Warranties of the Company 5 Article III Covenants 3.1 Commercially Reasonable Efforts. 13 3.2 Expenses 14 3.3 Sufficiency of Authorized Common Stock; Exchange Listing. 14 3.4 Certain Notifications Until Closing 14 3.5 Access, Information and Confidentiality. 15 Article IV Additional Agreements 4.1 Purchase for Investment 16 4.2 Legends. 16 4.3 Certain Transactions 17 4.4 Transfer of Purchased Securities and Warrant Shares; Restrictions on Exercise of the Warrant 18 4.5 Registration Rights. 18 4.6 Voting of Warrant Shares 29 4.7 Depositary Shares 30 4.8 Restriction on Dividends and Repurchases. 30 4.9 Repurchase of Investor Securities. 31 4.10 Executive Compensation 32 Article V Miscellaneous 5.1 Termination 32 5.2 Survival of Representations and Warranties 33 5.3 Amendment 33 5.4 Waiver of Conditions 33 UST Sequence Number: 189 - i - 5.5 Governing Law:Submission to Jurisdiction, Etc. 33 5.6 Notices 34 5.7 Definitions 34 5.8 Assignment 35 5.9 Severability 35 5.10 No Third Party Beneficiaries 35 UST Sequence Number: 189 - ii - LIST OF ANNEXES ANNEX A: FORM OF CERTIFICATE OF DESIGNATIONS FOR PREFERRED STOCK ANNEX B: FORM OF WAIVER ANNEX C: FORM OF OPINION ANNEX D: FORM OF WARRANT UST Sequence Number: 189 - iii - INDEX OF DEFINED TERMS Term Location of Definition Affiliate 5.7(b) Agreement Recitals Appraisal Procedure 4.9(c)(i) Appropriate Federal Banking Agency 2.2(s) Bankruptcy Exceptions 2.2(d) Benefit Plans 1.2(d)(iv) Board of Directors 2.2(f) Business Combination 4.4 business day 1.3 Capitalization Date 2.2(b) Certificate of Designations 1.2(d)(iii) Charter 1.2(d)(iii) Closing 1.2(a) Closing Date 1.2(a) Code 2.2(n) Common Stock Recitals Company Recitals Company Financial Statements 2.2(h) Company Material Adverse Effect 2.1(a) Company Reports 2.2(i)(i) Company Subsidiary; Company Subsidiaries 2.2(i)(i) control; controlled by; under common control with 5.7(b) Controlled Group 2.2(n) CPP Recitals EESA 1.2(d)(iv) ERISA 2.2(n) Exchange Act 2.1(b) Fair Market Value 4.9(c)(ii) GAAP 2.1(a) Governmental Entities 1.2(c) Holder 4.5(k)(i) Holders’ Counsel 4.5(k)(ii) Indemnitee 4.5(g)(i) Information 3.5(b) Initial Warrant Shares Recitals Investor Recitals Junior Stock 4.8(c) knowledge of the Company; Company’s knowledge 5.7(c) Last Fiscal Year 2.1(b) Letter Agreement Recitals officers 5.7(c) UST Sequence Number: 189 - iv - Term Location of Definition Parity Stock 4.8(c) Pending Underwritten Offering 4.5(l) Permitted Repurchases 4.8(a)(ii) Piggyback Registration 4.5(a)(iv) Plan 2.2(n) Preferred Shares Recitals Preferred Stock Recitals Previously Disclosed 2.1(b) Proprietary Rights 2.2(u) Purchase Recitals Purchase Price 1.1 Purchased Securities Recitals Qualified Equity Offering 4.4 register; registered; registration 4.5(k)(iii) Registrable Securities 4.5(k)(iv) Registration Expenses 4.5(k)(v) Regulatory Agreement 2.2(s) Rule 144; Rule 144A; Rule 159A; Rule 405; Rule 415 4.5(k)(vi) Schedules Recitals SEC 2.1(b) Securities Act 2.2(a) Selling Expenses 4.5(k)(vii) Senior Executive Officers 4.10 Share Dilution Amount 4.8(a)(ii) Shelf Registration Statement 4.5(a)(ii) Signing Date 2.1(a) Special Registration 4.5(i) Stockholder Proposals 3.1(b) subsidiary 5.8(a) Tax; Taxes 2.2(o) Transfer 4.4 Warrant Recitals Warrant Shares 2.2(d) UST Sequence Number: 189 - v - SECURITIES PURCHASE AGREEMENT – STANDARD TERMS Recitals: WHEREAS, the United States Department of the Treasury (the “Investor”) may from time to time agree to purchase shares of preferred stock and warrants from eligible financial institutions which elect to participate in the Troubled Asset Relief Program Capital Purchase Program (“CPP”); WHEREAS, an eligible financial institution electing to participate in the CPP and issue securities to the Investor (referred to herein as the “Company”) shall enter into a letter agreement (the “Letter Agreement”) with the Investor which incorporates this Securities Purchase Agreement – Standard Terms; WHEREAS, the Company agrees to expand the flow of credit to U.S. consumers and businesses on competitive terms to promote the sustained growth and vitality of the U.S. economy; WHEREAS, the Company agrees to work diligently, under existing programs, to modify the terms of residential mortgages as appropriate to strengthen the health of the U.S. housing market; WHEREAS, the Company intends to issue in a private placement the number of shares of the series of its Preferred Stock (“Preferred Stock”) set forth on Schedule A to the Letter Agreement (the “Preferred Shares”) and a warrant to purchase the number of shares of its Common Stock (“Common Stock”) set forth on Schedule A to the Letter Agreement (the “Initial Warrant Shares”) (the “Warrant” and, together with the Preferred Shares, the “Purchased Securities”) and the Investor intends to purchase (the “Purchase”) from the Company the Purchased Securities; and WHEREAS, the Purchase will be governed by this Securities Purchase Agreement – Standard Terms and the Letter Agreement, including the schedules thereto (the “Schedules”), specifying additional terms of the Purchase.This Securities Purchase Agreement – Standard Terms (including the Annexes hereto) and the Letter Agreement (including the Schedules thereto) are together referred to as this “Agreement”.All references in this Securities Purchase Agreement – Standard Terms to “Schedules” are to the Schedules attached to the Letter Agreement. NOW, THEREFORE, in consideration of the premises, and of the representations, warranties, covenants and agreements set forth herein, the parties agree as follows: Article I Purchase; Closing 1.1Purchase.On the terms and subject to the conditions set forth in this Agreement, the Company agrees to sell to the Investor, and the Investor agrees to purchase from the Company, at the Closing (as hereinafter defined), the Purchased Securities for the price set forth on Schedule A (the “Purchase Price”). UST
